Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koelblin US 2012/o227997 A1 (Koelblin) in view of Flenniken et al. US 2015/0064466 A1 (Flenniken). 

Considering claims 1 – 4, 7 - 12 and 15 – 16, Koelblin teaches an electric cable (1), depicted in FIG. 1, comprising an electrical conductor (2), a first semiconducting layer (3) surrounding the electrical conductor (2), an electrically insulating layer (4), obtained from an electrically insulating composition, surrounding the first semiconducting layer (3), and a second semiconducting layer (5) surrounding the electrically insulating layer (4), characterized in that at least one of the semiconducting layers (3, 5) is obtained from a semiconducting composition comprising an ethylene homopolymer, a nonpolar ethylene copolymer and a semiconducting filler in an amount sufficient to render the composition semiconducting [Abstract]. Further, Koelblin teaches that the semiconductive layer is crosslinkable [0058]. Furthermore, Koelblin does not recognize that the semiconductive layer comprises at least 15 % of butene-1 by weight of butane polymer. However, Flenniken teaches an insulated electrical cable used as e.g. power cable, comprising electroconductive core and semiconductive shield (layer) comprising butene-1 polymer composition, ethylene copolymer composition and conductive carbon black composition [Derwent Abstract]. Further, Flenniken teaches that the butane-1 polymer is chosen from butane-1 homopolymer or copolymer of butane-1 with ( alpha )-olefin having 25-55% isotactic pentad, butene-1/ethylene copolymer having 96% or more isotactic pentad and 10-25 mol% ethylene unit, and butane-1 polymer having molecular weight distribution of 3 or less measured by gel permeation chromatography, measurable melting enthalpy after aging and/or does not have melting point which is detectable in differential scanning calorimetry thermogram. The insulated electrical cable further comprises insulating layer, grounded metal wire or tape, and jacket [Derwent Abstract]. Furthermore, Flenniken teaches at [0018] that the 

Considering claim 5, Flenniken teaches at [0076] that the molecular weight of the butane copolymer is at least 30000.  

Considering claim 6, Flenniken teaches at [0094] that the carbon black composition is generally present in the composition in the amount of from about 0.1 percent to about 65 percent by weight of the polymer composition. 

Considering claims 13 and 14, Flenniken teaches at [0098] that the compositions of the disclosure can also contain additives commonly employed in the art, such as antioxidants, light stabilizers, heat stabilizers, colorants, fillers, coagents and crosslinking agents.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786






/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789